Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 1 of 10 PageID 146




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                       Case No. 8:20- cv-1239

 LARRY G. PHILPOT                          /
                                           /
       Plaintiff,                          /
                                           /
 vs.                                       /
                                           /
 MYAREA NETWORK, INC.,                     /
                                           /
       Defendant.                          /
 __________________________________________/

               ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES


 Defendant, MYAREA NETWORK, INC. (“Defendant”), by and through counsel, hereby

 responds to the Complaint filed by Plaintiff, LARRY G. PHILPOT (“Plaintiff.”) For

 convenience, the language of each specific numbered paragraph in the Complaint is followed by

 Defendant’s response. Unless specifically admitted, Defendant denies each of the allegations in

 the Complaint. Defendant admits, denies, and alleges as follows:

                                 PRELIMINARY STATEMENT

 Defendant notes portions of the Preliminary Statement contain legal conclusions and opinions,

 outside of the short plain statement supporting a claim for relief pursuant to R. Civ. Pro. 8(a)(2),

 and is without knowledge or information sufficient to form a belief as to the truth of the

 allegations and therefore denies the same.

                                              PARTIES

    1. Defendant is without knowledge or information sufficient to form a belief as to the truth

        of the allegations in Paragraph 1, and therefore denies those allegations.




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 2 of 10 PageID 147




    2. Admit.

                                    JURISDICTION AND VENUE

    3. Admit.

    4. Admit.

    5. Admit.

    6. Admit.

                                     FACTUAL BACKGROUND

    7. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 7, and therefore denies those allegations.

    8. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 8, and therefore denies those allegations.

    9. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 9, and therefore denies those allegations.

    10. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 10, and therefore denies those allegations.

    11. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 11, and therefore denies those allegations.

    12. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 12, and therefore denies those allegations.

    13. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 13, and therefore denies those allegations.

    14. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 14, and therefore denies those allegations.




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 3 of 10 PageID 148




    15. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 15, and therefore denies those allegations.

    16. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 16, and therefore denies those allegations.

    17. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 17, and therefore denies those allegations.

    18. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 18, and therefore denies those allegations.

    19. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 19, and therefore denies those allegations.

    20. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 20, and therefore denies those allegations.

    21. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 21, and therefore denies those allegations.

    22. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 22, and therefore denies those allegations.

    23. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 23, and therefore denies those allegations.

    24. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 24, and therefore denies those allegations.

    25. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 25, and therefore denies those allegations.




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 4 of 10 PageID 149




    26. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 26, and therefore denies those allegations.

    27. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 27, and therefore denies those allegations.

    28. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 28, and therefore denies those allegations.

    29. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 29, and therefore denies those allegations.

    30. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 30, and therefore denies those allegations.

    31. Defendant admits that Creative Commons license exist.

    32. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 32, and therefore denies those allegations.

    33. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 33, and therefore denies those allegations.

    34. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 34, and therefore denies those allegations.

    35. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 35, and therefore denies those allegations.

    36. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 36, and therefore denies those allegations.

    37. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 37, and therefore denies those allegations.




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 5 of 10 PageID 150




    38. Defendant admits that it published an image of Willie Nelson at https://www.512area.com/

       website at http://www.512area.com/nightlife/willie-nelson-comes-home-to-austin-city-

       limits-music-festival.html and http://myareanetworkphotos.s3.amazonaws.com/editor-

       photos/f/169642_19700_147561901. Defendant denies that it infringed Plaintiff’s

       copyright.

    39. Admit.

    40. Admit.

    41. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 41, and therefore denies those allegations.

    42. Defendant   admits    that   it   published   an   image of Carlos      Santana on     the

       https://www.727area.com/ website at http://www.727area.com/events/top-10-things-to-

       do-this-weekend-in-st-pete-and-clearwater-april-18th-21st.html,

       http://www.727area.com/st-petersburg/downtown-st-ptersburg/events/341597/santana-at-

       al-lang-stadium.htm,                                                                    and

       http://myareanetworkphotos.s3.amazonaws.com/event_photos/f/341597_1549462795.jpg

       . Defendant denies that it infringed Plaintiff’s copyright.

    43. Admit.

    44. Admit.

    45. Defendant is without knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 45, and therefore denies those allegations.

    46. Defendant denies the allegations in Paragraph 46.

                                          CLAIMS
                              Count One: Copyright Infringement




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 6 of 10 PageID 151




    47. Defendant repeats and fully incorporates by reference, its answers to Paragraphs 1

       through 46 as if fully set forth herein.

    48. Admit.

    49. Defendant admits that it published an image of Willie Nelson at

       http://www.512area.com/ website at https://www.512area.com/nighlife/willie-nelson-

       comes-home-to-austin-city-limits-music-festival.html and

       https://myareanetworkphotos.s3.amazonaws.com/editorphotos/f/169642_19700_1475616

       901.jpg. Defendant is without knowledge as to the remainder of the allegations in

       Paragraph 49 and therefore denies those allegations.

    50. Admit.

    51. Defendant admits that it published an image of Carlos Santana on the

       https://www.727area.com/ website at http://www.727area.com/events/top-10-things-to-

       do-this-weekend-in-st-pete-and-clearwater-april-18th-21st.html,

       http://www.727area.com/st-petersburg/downtown-st-ptersburg/events/341597/santana-at-

       al-lang-stadium.htm, and http://myareanetworkphotos.s3.amazonaws.com/event_-

       photos/f/341597_1549462795.jpg. Defendant is without knowledge as to the remainder

       of the allegations in Paragraph 51 and therefore denies those allegations.

    52. Defendant denies the allegations in Paragraph 52.

    53. Defendant denies the allegations in Paragraph 53.

    54. Defendant denies the allegations in Paragraph 54.

    55. Defendant denies the allegations in Paragraph 55.

    56. Defendant denies the allegations in Paragraph 56.

    57. Defendant denies the allegations in Paragraph 57.




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 7 of 10 PageID 152




    58. Defendant denies the allegations in Paragraph 58.

    59. Defendant denies the allegations in Paragraph 59.

                                         JURY DEMAND

       Defendant hereby demands a trial by jury on all issues so triable.

                                          GENERAL DENIAL

       Defendant denies each factual allegation in the Complaint that is not specifically admitted

       or otherwise addressed in the preceding paragraphs and demands strict proof thereof.

                        ANSWER TO PLAINTIFF’S PRAYER FOR RELIEF

       Defendant denies that Plaintiff is entitled to the judgment and relief prayed for in

       Paragraphs 1 – 6 of the Complaint.

                                      AFFIRMATIVE DEFENSES

       Defendant denies that Plaintiff is entitled to any of the relief sought in Plaintiff’s

       Complaint and asserts the following defenses to Plaintiff’s claims. Assertion of a defense

       is not a concession that Defendant has the burden of proving the matter asserted.

                                  FIRST AFFIRMATIVE DEFENSE

    60. Plaintiff’s Complaint, and each cause of action therein, fails to state a claim upon which

       relief may be granted.

                                 SECOND AFFIRMATIVE DEFENSE

    61. Plaintiff has sustained no harm, irreparable or otherwise, due to Defendant’s actions.

                                  THIRD AFFIRMATIVE DEFENSE

    62. Defendant has not engaged in any conduct that would make this an exceptional case or

       that would entitle Plaintiff to an award of its reasonable attorneys’ fees.

                                FOURTH AFFIRMATIVE DEFENSE




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 8 of 10 PageID 153




    63. Plaintiff’s claims are barred by the doctrine of Fair Use.

                                FIFTH AFFIRMATIVE DEFENSE

    64. Plaintiff’s Complaint is barred, in whole or in part, by equitable doctrines of

        acquiescence, laches, or estoppel.

    65. Specifically, Plaintiff’s claims as to its Willie Nelson Photo are barred by the statute of

        limitations.

    66. Defendant published an image of Willie Nelson in association with a news story on

        October 4, 2016.

    67. Defendant believes that Plaintiff knew or should have known of the Defendant’s news

        story prior to May 30, 2017.

                                SIXTH AFFIRMATIVE DEFENSE

    68. Plaintiff’s Complaint is barred by the doctrine of de minimus use.



                                      REQUEST FOR RELIEF

 Defendant denies that Plaintiff is entitled to any of the relief sought in Plaintiff’s Request for

 Relief and respectfully requests that this Court enter judgment in Defendant’s favor and grant the

 following relief:

    a. Deny all relief requested by Plaintiff in view of any or all of the denials or affirmative

        defenses set forth above;

    b. Deny Plaintiff’s request for actual and statutory damages due to its predatory prosecution

        habits.

    c. Deny that Plaintiff is entitled to its reasonably costs and attorney’s fees due to its

        predatory prosecution habits.




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 9 of 10 PageID 154




    d. Enter judgment against Plaintiff for an amount within the jurisdictional limits of the

        Court; and

    e. Award Defendant its reasonable attorneys’ fees for defending this action;

    f. Award Defendant such other and further relief as the Court may deem just and proper.



                                   RESERVATION OF RIGHTS

        Defendant reserves the right, upon further investigation and discovery, to assert such

 claims against Plaintiff as may be just and appropriate under the circumstances.

    Dated: August 24, 2020

                                      Respectfully submitted,

                                               /s/ Thomas H. Stanton
                                              Thomas H. Stanton
                                              Stanton IP Law Firm, P.A.
                                              201 E. Kennedy Blvd. Suite 825
                                              Tampa, FL 33602
                                              tstanton@stantoniplaw.com
                                              813.421.3883
                                              Florida Bar Member – 127,444




 D.ANSWERANDAFFIRMATIVEDEFENSES
Case 8:20-cv-01239-VMC-TGW Document 25 Filed 08/24/20 Page 10 of 10 PageID 155




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 24, 2020, I electronically filed the foregoing with

 the Clerk of the Court using CM/ECF. Copies of the foregoing document will be served upon

 interested counsel either via transmission of Notices of Electronic Filing generated by CM/ECF

 or in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                Respectfully submitted,

                                                 /s/ Thomas H. Stanton
                                                Thomas H. Stanton
                                                Stanton IP Law Firm, P.A.
                                                201 E. Kennedy Blvd. Suite 825
                                                Tampa, FL 33602
                                                tstanton@stantoniplaw.com
                                                813.421.3883
                                                Florida Bar Member – 127444
                                                Attorney for Defendant


                                          SERVICE LIST

 Rinky S. Parwani, Esq.
 Parwani Law, P.A.
 9905 Alambra Avenue
 Tampa, FL 33619
 Phone: (813) 514-8280
 Fax: (813) 514-8281
 Florida Bar No.: 629634
 rinky@parwanilaw.com
 Attorney for Plaintiff




 D.ANSWERANDAFFIRMATIVEDEFENSES
